485 S.W.2d 787 (1972)
John D. SMITH et al., Appellants,
v.
The STATE of Texas, Appellee.
No. 45723.
Court of Criminal Appeals of Texas.
October 18, 1972.
Edith Roberts, Austin, for appellants.
Robert O. Smith, Dist. Atty., and Michael J. McCormick, Asst. Dist. Atty., Austin, and Jim D. Vollers, State's Atty., Robert A. Huttash, Asst. State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is a bond forfeiture proceeding.
Appellants' contention that the final judgment does not dispose of all of the parties on the bond must be sustained.
The judgment nisi granted judgment against the principal and both Richard Hodges, Jr., and Claudia A. Rivers, sureties. The final judgment makes no mention of Claudia A. Rivers.
Joe's Bonding Co. et al. v. State, Tex. Cr.App., 481 S.W.2d 145 is authority for the rule found in 8 Tex.Jur.2d, Bail and Recognizance, Sec. 87, Page 212, as follows:
"A final judgment must be rendered as to the sureties and the principal. The whole matter in controversy must be finally disposed of as to all parties."
For the error pointed out, the judgment is reversed and the cause is remanded.